[Cite as State v. Jones, 2020-Ohio-81.]

                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




STATE OF OHIO,                            :    APPEAL NO. C-190039
                                               TRIAL NO. B-1804638
        Plaintiff-Appellee,               :
                                                     O P I N I O N.
  vs.                                     :

TRANELL JONES,                            :

        Defendant-Appellant.              :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: January 15, 2020




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Ronald Springman,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Lora Peters, Assistant
Public Defender, for Defendant-Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS




MOCK, Presiding Judge.

       {¶1}   Defendant-appellant Tranell Jones pleaded guilty to one count of

attempted misuse of a credit card in violation of R.C. 2923.02, a first-degree

misdemeanor. On February 16, 2018, Jones had used her employer’s credit card,

without her employer’s permission, to rent a storage container from 1-800-Pack-Rat,

LLC (“Pack Rat”). Once the employer, an elderly woman that Jones cared for,

discovered the unauthorized charge, she contacted the credit card company, which

promptly reversed the charge, resulting in an economic loss to Pack Rat.

       {¶2}   At sentencing, the trial court imposed three years of community

control and ordered Ms. Jones to pay $90.94 in restitution to Pack Rat. Ms. Jones

challenged the order of restitution, arguing that Pack Rat was not the victim of her

crime and thus, not entitled to restitution. At Ms. Jones’s request, the trial court

stayed the order of restitution.

       {¶3}   Ms. Jones now appeals, bringing forth a single assignment of error

challenging the order of restitution. For the following reasons, we overrule Ms.

Jones’s single assignment of error and affirm the trial court’s judgment.

       {¶4}   When reviewing a trial court’s restitution order in a misdemeanor

case, we apply an abuse-of-discretion standard. State v. Gordon, 1st Dist. Hamilton

No. C-170660, 2018-Ohio-3786 ¶ 6, citing State v. Lynn, 1st Dist. Hamilton No. C-

150569, 2016-Ohio-2849, ¶ 4.

       {¶5}   R.C. 2929.18(A)(1) allows a trial court to order restitution “by the

offender to the victim of the offender’s crime * * * in an amount based on the victim’s

economic loss.” If the court imposes restitution, the statute further provides that




                                              2
                     OHIO FIRST DISTRICT COURT OF APPEALS



restitution may be made “to the victim in open court, to the adult probation

department that serves the county on behalf of the victim, to the clerk of courts, or to

another agency designated by the court.”

       {¶6}   The issue of who constitutes a “victim” under R.C. 2929.18(A)(1) or to

whom restitution may appropriately be awarded under the statute is a question of

law that is reviewed de novo. State v. Cartwright, 12th Dist. Fayette No. CA2016-11-

018, 2017-Ohio-7212, ¶ 11.

       {¶7}   Because “victim” is not defined in R.C. 2929.18, this court has applied

the definition of “victim” found in R.C. 2930.01(H)(1), which defines a “victim” as

“[a] person who is identified as the victim of a crime * * * in a police report or in a

complaint, indictment, or information that charges the commission of a crime and

that provides the basis for the criminal prosecution * * * and subsequent proceedings

to which this chapter makes reference.” State v. Thornton, 1st Dist. Hamilton No. C-

160501, 2017-Ohio-4037. Thus, this court, applying Thornton, has held that unless a

person or entity is a named victim as set forth in R.C. 2930.01(H)(1), a trial court

may not order a defendant to pay restitution to that party. See State v. Adams, 1st

Dist. Hamilton No. C-180337, 2019-Ohio-3597, ¶ 15.

       {¶8}   Recently, the Ohio Supreme Court has indicated that the definition of

victim found in R.C. 2930.01(H)(1) is not applicable in determining whether a

person or entity is a victim for purposes of ordering restitution under R.C. 2929.18.

See State v. Allen, Slip Opinion No. 2019-Ohio-4757, ¶ 13. But in this case the trial

court did not rely on the definition of victim found in R.C. 2930.01(H)(1) to

determine that Pack Rat was a victim and instead relied on Marsy’s Law.




                                               3
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶9}    On February 5, 2018, the amendment to Article I, Section 10a of the

Ohio Constitution, known as Marsy’s Law, became effective.               The amendment

expands the rights afforded to victims of crimes. State v. Lee, 12th Dist. Warren No.

CA2018-11-134, 2019-Ohio-4725, ¶ 12. Specifically, Marsy’s Law affords the right to

“full and timely restitution from the person who committed the criminal offense or

delinquent act.”    Ohio Constitution, Article I, Section 10a(A)(7).          Importantly,

Marsy’s Law defines the term “victim” as “a person against whom the criminal

offense or delinquent act is committed or who is directly and proximately harmed by

the commission of the offense or act.” Ohio Constitution, Article I, Section 10a(D).

       {¶10} Applying the definition of victim found in Marsy’s Law, we agree with

the trial court and find that Pack Rat meets the definition of victim for purposes of

restitution. In this case, Ms. Jones used the credit card she had stolen from her

employer to deceive Pack Rat into delivering its product to Ms. Jones. While Ms.

Jones’s employer was a victim of her crime, so was Pack Rat, which suffered actual

harm; i.e., economic loss, as a proximate result of Ms. Jones’s criminal conduct.

Accordingly, we hold that Pack Rat is a victim entitled to restitution under R.C.

2929.18.

       {¶11} Because Pack Rat is a victim under R.C. 2929.18, we cannot say that

the trial court abused its discretion in ordering Jones to pay restitution. The single

assignment of error is overruled, and the judgment of the trial court is affirmed.

                                                                      Judgment affirmed.

MYERS and Bergeron, JJ., concur.

Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                                4